Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146211(28)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 146211
  v                                                                 COA: 310668
                                                                    Livingston CC: 12-020466-FC
  GEORGE ROBERT TANNER,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his brief is GRANTED. The brief submitted on October 9, 2013, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 11, 2013
                                                                               Clerk